Citation Nr: 1513404	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to December 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in his June 2012 VA Form 9.  He subsequently withdrew this request.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

In a statement submitted in November 2014, prior to the promulgation of a Board decision, the Veteran informed VA that he desired to withdraw his appeal for an evaluation in excess of 10 percent for a traumatic brain injury and for a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an evaluation in excess of 10 percent for a traumatic brain injury and for a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In November 2014, the Veteran's representative submitted correspondence from the Veteran indicating his desire to withdraw his appeal for an evaluation in excess of 10 percent for traumatic brain injury and for a TDIU.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and it must be dismissed.


ORDER

The appeal for an evaluation in excess of 10 percent for a traumatic brain injury is dismissed.

The appeal for a TDIU is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


